Appeal from a judgment (denominated order and judgment) of the Supreme Court, Oneida County (Erin E Gall, J.), entered April 9, 2013 in a habeas corpus proceeding. The judgment denied the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner’s appeal from the judgment dismissing his petition for a writ of habeas corpus has been rendered moot by his release to parole supervision (see People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d 1410, 1410 [2012], lv denied 19 NY3d 807 [2012]; People ex rel. Graham v Fischer, 70 AD3d 1381, 1381-1382 [2010]), and the exception to the mootness doctrine does not apply herein (see Baron, 94 AD3d at 1410; Graham, 70 AD3d at 1381-1382; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 *1452[1980]). While this Court has the power to convert the habeas corpus proceeding into a CPLR article 78 proceeding, we decline to do so under the circumstances of this case (see People ex rel. Keyes v Khahaifa, 101 AD3d 1665, 1665 [2012], lv denied 20 NY3d 862 [2013]).
Present — Scudder, PJ., Smith, Peradotto, Sconiers and Whalen, JJ.